Kao, Chief Judge:
The instant protest relates to certain imported electric cheese graters and similar household articles, which were classified by the collector of customs at the port of entry as household utensils, not specially provided for, composed wholly or in chief value of base metal, within the provisions of paragraph 339 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Conces*274sions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, and, accordingly, assessed with duty at the rate of 17 per centum ad valorem.
It is the claim of plaintiff that said merchandise is dutiable at only 13% per centum ad valorem as articles having as an essential feature an electrical element or device, pursuant to the provisions of paragraph 353 of said act, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto to the effect that the merchandise, assessed as above and represented by the items marked “A” and checked RM, by Examiner Robert Muir, on the invoice accompanying the entry covered by said protest, consists of electric cheese graters and similar household articles, which contain as an essential feature an electrical element or device, and citing F. B. Vandegrift & Co. Inc. v. United States, 53 Cust. Ct. 231, Abstract 68674, and the decisions cited therein as controlling the classification of the merchandise here in question.
Upon the agreed statement of facts and the cited authority, we hold the merchandise here in question, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 13% per centum ad valorem, as articles having as an essential feature an electrical element or device, as provided in said paragraph 353, as modified by the Torquay protocol, supra. To the extent indicated, the specified claim in the protest is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.